ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HAMLET E. GOORE, JR., of EAST *73ORANGE, who was admitted to the bar of this State in 1971, be reprimanded for violating RPC 1.1 (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15 and Rule 1:21 — 6(c) (failure to maintain proper books and records), RPC 3.3 (lack of candor before a tribunal), RPC 4.1(a)(1) (knowingly making a false statement) and RPC 8.4(c) (conduct involving deceit or misrepresentation), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and HAMLET E. GOORE, JR., is hereby reprimanded; and it is further
ORDERED that should respondent resume the practice of law he shall do so only on notice to the Office of Attorney Ethics and under the supervision of a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.